Chalmers, J.,
delivered the opinion of the court.
The drawer of the bills of exchange sued on resisted payment upon the ground that there had been no presentment for payment, to the acceptor, and no notice óf non-payment given to himself. Parol proof was admitted, against the objection of the drawer, which fully established the fact that the paper, though in form a bill of exchange, should be treated as between the parties as a promissory note. Hardy, the drawer, being indebted to Pilcher, and having unrealized assets in the hands of his attorney, Bolling, the parties met to secure the indebtedness. Pilcher wrote the drafts or domestic bills sued on, and handed them to Hardy, who signed them. They were then handed to the attorney, Bolling, for acceptance. He declined to bind himself personally in any manner, but was willing, if desired, to accept as agent of Hardy and as binding the latter only. This being assented to, he wrote across the face of the bills, “ Accepted, Wm. S. Bolling, agent of H. W. Hardy.” It is evident that, according to the true intent of the parties as thus disclosed, the bills were substantially the promissory notes of Hardy, and that the shape which the transaction took was intended only as a dedication pro tanto of the assets in the hands of Bolling, and for the better satisfaction and security of Pilcher. If, therefore, the testimony was admissible, the court below rightly instructed the jury that the drawer was liable, though there had been no presentment and notice.
Ordinarily, no extrinsic testimony of any kind is admissible to vary or explain negotiable instruments. Such paper speaks its own language, and the meaning which the law affixes to it cannot be changed by any evidence aliunde. One of the few exceptions to this rule is, where any thing on the face *22of tbe paper suggests a doubt as to the party bound, or the character in which any of the signers has acted in affixing his name, in which case testimony may be admitted between the original parties to show the true intent. Thus, where one has signed as agent of another, while the prima facie presumption is that the words are merely descriptio personce, and that the signer is individually bound, yet it may be shown, in a suit between the parties, that it was not so intended, but that, on the contrary, the true intention was that the payee should look to the principal, whose name was disclosed in the signature of his agent, or who was well known to be the true party to be bound. 1 Daniel on Neg. Inst. § 418 ; Haile v. Peirce, 32 Md. 327; McClellan v. Reynolds, 49 Mo. 312; Baldwin v. Bank of Newbury, 1 Wall. 234; Mechanics’ Bank v. Bank of Columbia, 5 Wheat. 326; s. p. 1 Am. Lead. Cas. 633. The principle, though not recognized in all the cases, is, we think, a sound one, and supported by the weight of authority. It is decisive of the case at bar. Judgment affirmed.